 1         THIS ORDER WAS STRICKEN AS INPROVIDENTLY ENTERED ON 5/6/19

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
                                          AT TACOMA
10

11      DONALD VARNEY AND MARIA                          CASE NO. C18-5105 RJB
        VARNEY, husband and wife,
12                                                       ORDER GRANTING DEFENDANT
                                    Plaintiffs,          BNS CO.’S MOTION FOR
13              v.                                       SUMMARY JUDGMENT
14      AIR & LIQUID SYSTEMS                             STRICKEN
        CORPORATION; et al.,
15
                                    Defendants.
16

17          This matter comes before the Court on Defendant BNS Co.’s, f/k/a Brown and Sharpe

18   Company (“BNS”), Motion for Summary Judgment. Dkt. 217. The Court is familiar with the

19   filings on record and is fully apprised.

20          For the reasons stated below, BNS’s Motion for Summary Judgment (Dkt. 217) should be

21   granted.

22

23

24


     ORDER GRANTING DEFENDANT BNS CO.’S MOTION FOR SUMMARY JUDGMENT - 1
 1                                         I.      BACKGROUND

 2           The above-entitled action was commenced in Pierce County Superior Court on February

 3   2, 2018. Dkt. 1, at 2. Notice of removal from the state court was filed with this Court on

 4   February 12, 2018. Dkt. 1.

 5           In the operative complaint, Plaintiffs allege that Plaintiff Donald Varney (“Mr. Varney”),

 6   now deceased, was exposed to asbestos while working as a marine machinist at the Puget Sound

 7   Naval Shipyard and Hunter’s Point Naval Shipyard, and through personal automotive exposure

 8   and from his father’s automotive exposure. Dkt. 342, at 5. “Plaintiffs claim liability based upon

 9   the theories of product liability, including not but limited to negligence, strict product liability

10   …, conspiracy, premises liability, the former RCW 49.16.030, and any other applicable theory of

11   liability, including, if applicable, RCW 7.72 et seq.” Dkt. 342, at 5; see generally § II(D), infra.

12           Mr. Varney passed away from mesothelioma on February 8, 2018 (Dkt. 220-1), before

13   being deposed. Dkt. 245-2. On December 7, 2018, one day before his passing, Mr. Varney

14   apparently signed an affidavit purportedly identifying several asbestos-containing materials that

15   he worked with and that were manufactured by various defendants—but apparently not BNS. See

16   Dkt. 342.

17           Dr. John Maddox, Plaintiffs’ causation expert in this matter, reviewed Mr. Varney’s

18   medical records and his aforementioned affidavit. Dkt. 309, at 4. Dr. Maddox, relying, in part, on

19   Mr. Varney’s affidavit, opined that Mr. Varney’s “lethal malignant pleural mesothelioma was

20   caused by his cumulative asbestos exposures to a variety of component exposures.” Dkt. 313-11,

21   at 4.

22           Numerous defendants, including BNS, in their respective motions for summary judgment

23   and in additional briefs regarding the admissibility of Mr. Varney’s affidavit and Dr. Maddox’s

24


     STRICKEN - 2
 1   opinion, argued that the affidavit, and Dr. Maddox’s opinion relying thereon, were inadmissible

 2   as evidence. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 378; 380; 382; and 384.

 3           The Court invited additional briefing regarding the admissibility of Mr. Varney’s

 4   affidavit and Dr. Maddox’s opinion. Dkt. 255. Upon review of the additional briefing, the Court

 5   ordered that an evidentiary hearing be held to determine the admissibility of the affidavit and

 6   opinion. Dkt. 300. After a mini-trial lasting more than two days, the Court held that the affidavit

 7   and opinion are inadmissible as evidence in regard to summary judgment motions and at trial.

 8   Dkt. 361, at 1.

 9           BNS argues that “Plaintiff has not identified any witnesses or documents with

10   information relating to her claims against BNS in this matter. Plaintiff has offered no evidence

11   supporting her allegation that Mr. Varney was exposed to asbestos for which BSN would be

12   liable.” Dkt. 217, at 2.

13           Plaintiffs filed nothing in opposition to BNS’s instant motion for summary judgment.

14                                           II.     DISCUSSION

15       A. SUMMARY JUDGMENT STANDARD

16           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

17   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

18   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

19   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

20   showing on an essential element of a claim in the case on which the nonmoving party has the

21   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

22   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

23   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

24


     STRICKEN - 3
 1   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

 2   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 3   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 4   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

 5   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 6   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 7          The determination of the existence of a material fact is often a close question. The court

 8   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 9   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

10   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

11   of the nonmoving party only when the facts specifically attested by that party contradict facts

12   specifically attested by the moving party. The nonmoving party may not merely state that it will

13   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

14   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

15   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

16   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

17      B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

18          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

19   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

20   for Humanities, Inc., 518 U.S. 415, 427 (1996).

21

22

23

24


     STRICKEN - 4
 1       C. SUMMARY JUDGMENT ANALYSIS

 2           1. Washington Products Liability Standard

 3           “Generally, under traditional product liability theory, the plaintiff must establish a

 4   reasonable connection between the injury, the product causing the injury, and the manufacturer of

 5   that product. In order to have a cause of action, the plaintiff must identify the particular

 6   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

 7   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

 8                   Because of the long latency period of asbestosis, the plaintiff's
                     ability to recall specific brands by the time he brings an action will
 9                   be seriously impaired. A plaintiff who did not work directly with
                     the asbestos products would have further difficulties in personally
10                   identifying the manufacturers of such products. The problems of
                     identification are even greater when the plaintiff has been exposed
11                   at more than one job site and to more than one manufacturer's
                     product. [] Hence, instead of personally identifying the
12                   manufacturers of asbestos products to which he was exposed, a
                     plaintiff may rely on the testimony of witnesses who identify
13                   manufacturers of asbestos products which were then present at his
                     workplace.
14
     Id. (citations omitted).
15
             Lockwood prescribes several factors for courts to consider when “determining if there is
16
     sufficient evidence for a jury to find that causation has been established”:
17
         1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
18
         2. The expanse of the work site where asbestos fibers were released;
19
         3. The extent of time plaintiff was exposed to the product;
20
         4. The types of asbestos products to which plaintiff was exposed;
21
         5. The ways in which such products were handled and used;
22
         6. The tendency of such products to release asbestos fibers into the air depending on their
23
             form and the methods in which they were handled; and
24


     STRICKEN - 5
 1       7. Other potential sources of the plaintiff’s injury.

 2   Id. at 248–49.

 3            2. Washington Products Liability Analysis

 4            Plaintiffs have not offered evidence admissible for summary judgment establishing a

 5   reasonable connection between Mr. Varney’s mesothelioma, products manufactured by BNS,

 6   and BNS itself. Moreover, Plaintiffs have not filed anything in opposition to BNS’s instant

 7   motion for summary judgment.

 8            Plaintiffs have not offered admissible evidence showing, even viewed in a light most

 9   favorable to Plaintiffs, that BNS or products that it manufactured caused, or a were a substantial

10   factor that caused, Mr. Varney’s mesothelioma.

11            Based on Plaintiffs’ other filings in opposition to other defendants’ motions for summary

12   judgment, Plaintiffs apparently sought to use Mr. Varney’s affidavit and Dr. Maddox’s report to

13   establish causation and a reasonable connection between Mr. Varney’s mesothelioma, the

14   defendants’ products, and the defendants. See, e.g., Dkt. 336. The Court ruled that Mr. Varney’s

15   affidavit and Dr. Maddox’s report are inadmissible regarding summary judgment and trial. Dkt.

16   361.

17            Pursuant to FRCP 56,1 in the absence of Mr. Varney’s affidavit and Dr. Maddox’s

18   opinion as evidence in regard to summary judgment, with the lack of any filing by Plaintiff in

19   opposition to BNS’s instant motion, and in consideration of the Lockwood factors above, there is

20   nothing the Court can use to determine whether there is sufficient evidence for a jury to find that

21   causation—a necessary element of Plaintiffs’ claim—has been established.

22

23
     1
      “A party may object that the material cited to support or dispute a fact cannot be presented in a form that would be
     admissible in evidence.” Fed. R. Civ. P. 56(c)(2).
24


     STRICKEN - 6
 1          Therefore, the Court should grant BNS’s Motion for Summary Judgment (Dkt. 217) and

 2   dismiss BNS from this case.

 3                                             III.   ORDER

 4          Therefore, it is hereby ORDERED that:

 5              •   BNS Motion for Summary Judgment (Dkt. 217) is GRANTED; and

 6              •   BNS is DISMISSED from the case.

 7          IT IS SO ORDERED.

 8          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 9   to any party appearing pro se at said party’s last known address.

10          Dated this 6th day of May, 2019.

11

12                                         A
                                           ROBERT J. BRYAN
13
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24


     STRICKEN - 7
